Case 18-33693-thf        Doc 17     Filed 04/10/19        Entered 04/11/19 01:06:11             Page 1 of 2

                  UNITED STATES BANKRUPTCY COURT
                                  Western District of Kentucky
        IN RE:                                                           Case No.:18−33693−thf
        Gloria J Kiper

                                   Debtor(s)                             Chapter: 13

        S.S.#:xxx−xx−1109




                                NOTICE OF DISMISSAL
        You are hereby notified that an Order Dismissing the above case was entered 4/8/19.
        The Court's Order Dismissing is available electronically or may be a docketing event
        only.

        Order of the Court DISMISSING Case for failure to appear at the Section 341 Meeting
        previously scheduled in this case, so ORDERED by /s/ Judge Fulton. (Ohlmann, A).

        Note: If this case was dismissed for failure to pay Court's filing fee, no further
        applications by the debtor(s) to pay filing fee in installments will be considered by the
        Court. Also, if this case was dismissed for a reason not related to the fee, but the Court's
        filing fee has not been paid, appplications to pay the filing fee in installments may not
        be considered in future filings.


        Dated: 4/8/19
                                                               FOR THE COURT
        By: ao                                                 Elizabeth H. Parks
        Deputy Clerk                                           Clerk, U.S. Bankruptcy Court
         Case 18-33693-thf             Doc 17       Filed 04/10/19          Entered 04/11/19 01:06:11                Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Kentucky
In re:                                                                                                     Case No. 18-33693-thf
Gloria J Kiper                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0644-3                  User: aohlmann                     Page 1 of 1                          Date Rcvd: Apr 08, 2019
                                      Form ID: 219                       Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 10, 2019.
db             +Gloria J Kiper,   3005 Gudgel Road,    Louisville, KY 40211-2018
cr             +American Tax Funding, LLC,    BALLINGER LAW, PLLC,    3610 Lexington Road,
                 Louisville, KY 40207-2950
6415191         America Tax Funding LLC,    C/O Ballinger Law PLLC,    3610 Lexington Road,
                 Louisville, KY 40207-2950
6419766        +American Tax Funding, LLC,    c/o James D. Ballinger,    BALLINGER LAW, PLLC,
                 3610 Lexington Road,    Louisville, KY 40207,     jim@kentuckytrial.com 40207-2950
6415194        +G. L. A. Collection Company,    Po Box 991199,    Louisville, KY 40269-1199
6415192        +G. L. A. Collection Company,    Attn: Bankruptcy,    Po Box 588,   Greensburg, IN 47240-0588
6415195         Investa Services LLC,    P.O. Box 71275,   Philadelphia, PA 19176-6275
6415196        +Jefferson Circuit Court Clerk,    Case No. 08 CI- 10638,    700 West Jefferson St.,
                 Louisville, KY 40202-4733

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: aesterle@jeffersoncountyclerk.org Apr 08 2019 20:09:46
                 Jefferson County Attorney Office,   Fiscal Court Bldg.,   531 Court Place, Ste. 900,
                 Louisville, Ky 40202-3315
6419771        +E-mail/Text: aesterle@jeffersoncountyclerk.org Apr 08 2019 20:09:46
                 Lou/Jeff County Metro Government,   Jefferson County Attorneys Office,    Fiscal Court Building,
                 531 Court Pl., Suite 900,   Louisville KY 40202-3315
6415197         E-mail/Text: aesterle@jeffersoncountyclerk.org Apr 08 2019 20:09:46
                 Louisville/Jefferson County Metro Govt,   531 Court Pl Ste 900,    Louisville, KY 40202-3315
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6415193*         +G. L. A. Collection Company,   Attn: Bankruptcy,   Po Box 588,                      Greensburg, IN 47240-0588
6415198*          Louisville/Jefferson County Metro Govt,   531 Court Pl Ste 900,                      Louisville, KY 40202-3315
                                                                                                                 TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 8, 2019 at the address(es) listed below:
              Charles R. Merrill   ustpregion08.lo.ecf@usdoj.gov
              James D. Ballinger   on behalf of Creditor   American Tax Funding, LLC jim@kentuckytrial.com,
               jennifer@kentuckytrial.com
              James W. Dunn   on behalf of Debtor Gloria J Kiper cks@iglou.com
              William W. Lawrence -13   ECF@louchapter13.com, ecf.bk.westky@gmail.com
                                                                                            TOTAL: 4
